Citation Nr: 0815838	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  07-26 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in December 
2007.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  Scoliosis and spina bifida occulta were noted on 
examination for entrance onto active duty; neither of these 
disorders increased in severity during service or as a result 
of service.

2.  No other chronic back disorder was present until years 
after service, and no such disorder is etiologically related 
to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
duty, and the incurrence or aggravation of arthritis of the 
back during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a back 
disorder.  The veteran concedes that his back disorder 
predated service; however, he contends that it was aggravated 
beyond its normal course during service.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2007), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the veteran provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in June 2006, prior to its initial adjudication of the 
claim.  

In response to the June 2006 letter, the veteran submitted a 
VA Form 21-4138 in June 2006, identifying his only post-
service medical care provider as Teamsters Medicare Trust for 
Retired Employees.  The RO obtained records from that source 
in June 2006.  The Board also notes that service treatment 
records and pertinent VA medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).   

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At entry into service in June 1969, the Report of Medical 
History shows that the veteran had lumbar scoliosis and spina 
bifida occulta, and that he rated his health as "poor" 
because his back was giving him trouble.  X-rays dated in 
August 1966 show spina bifida occulta at the first sacral 
segment.  X-rays dated in September 1968 show a slight lumbar 
scoliosis convexity to the right.  A May 1969 letter from the 
veteran's private physician indicates that the veteran had 
long-standing symptoms in the low back.  On examination, 
there was some slight muscle soreness and spasm on forward 
bending.  The examiner referred to the prior X-rays showing 
spina bifida occulta and lumbar scoliosis.  A neurological 
examination was normal.  A letter dated in May 1969 from the 
veteran's employer states that the veteran is restricted in 
his job performance due to a bad back.  He could not lift or 
carry heavy objects in normal construction work.  

As the conditions of lumbar scoliosis and spina bifida 
occulta were thoroughly noted at the time of the examination, 
acceptance, and enrollment into service, the presumption of 
sound condition does not attach.  The Board's focus is thus 
turned to whether the preexisting condition was aggravated by 
active service.  Such will be presumed if it can be shown 
that the underlying disability underwent an increase in 
severity during service.  

Service treatment records show that the veteran was seen on a 
few occasions with complaints of back pain.  He experienced 
an apparent flare-up of symptoms during basic training in 
July 1969.  The diagnosis was a mild chronic lumbar strain.  
The report of examination for medical board in January 1970 
shows normal posture and gait, full range of motion, and 
absence of muscle spasms.  There was some pressure tenderness 
at L-2 thought to be due to regional fasciitis.  
Neurological, sensory, and reflex testing were normal.  The 
diagnosis was mild low back pain.  The veteran was found 
qualified for full duty.  The report of examination at 
discharge in February 1971 includes an X-ray report showing 
mild scoliosis with spina bifida occulta and no other 
abnormality.  Indeed, the examination report indicates normal 
clinical findings for the spine.  

After service, the first record of treatment for the low back 
is in January 1986, almost 15 years after discharge.  At that 
time, X-rays showed a minimal S-shaped scoliosis and mild 
degenerative changes at L4-5 and L5-S1.  

On the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service, the Board finds that neither the 
veteran's scoliosis nor his spina bifida increased in 
severity during or as a result of service.  Although the 
veteran's service records show that he did experience flare-
ups of back pain during service, his condition was 
consistently evaluated as mild before, during, and at the end 
of service, and he was deemed qualified for full duty 
following a medical board evaluation in January 1970.  The 
Court has held that evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  Here, the veteran was not asymptomatic at entry, but 
appeared to experience symptoms of the same type and degree 
as he did during service and at discharge.  

In essence, the evidence that the veteran's back disability 
increased in severity during service is limited to the 
veteran's own statements.  This is not competent evidence of 
such worsening since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board acknowledges the veteran's contention, as stated on 
his VA Form 9 and at his hearing, that he was treated 
continuously for back problems during the period between his 
discharge from service and the first post-service treatment 
record dated in 1986.  He asserts that those (private) 
records were destroyed or were no longer on file with his 
health care provider.  However, he has offered nothing apart 
from his statements to substantiate this assertion.  The 
veteran is competent to describe his symptomatology after 
service; however, here, his contentions conflict with other 
evidence.  The Board notes that the veteran's private 
treatment records actually date back to November 1981.  
However, entries prior to January 1986 show no reference to 
back complaints.  The Board also notes that, although he 
maintains that he experienced continuing symptomatology after 
service, the veteran never sought treatment from or filed a 
claim with VA until May 2006.  In light of these 
inconsistencies between the veteran's current account and the 
documentary evidence, the Board assigns less probative weight 
to the veteran's statements than to the treatment records and 
the veteran's delay in seeking VA treatment and/or 
compensation.  

Accordingly, as the evidence does not substantiate an 
increase in severity of the veteran's back disorder during 
service, the Board finds that the presumption of aggravation 
does not attach, and further finds that aggravation is not 
shown.  Moreover, there is no medical evidence showing that 
the veteran was found to have degenerative changes of spine 
until many years after his discharge from service, and there 
is no indication in the medical evidence that such changes 
are related to his period of active duty.  

The Board must therefore conclude that the preponderance of 
the evidence is against the claim, and service connection for 
a low back disability is not in order.


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


